Exhibit 10.31

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (the “Amendment”) is made
effective as of the 11th day of April, 2013 (the “Effective Date”), by and
between BURGER KING CORPORATION, a Florida corporation (together with any
Successor thereto, the “Company”), and STEVEN M. WIBORG (“Executive”).

WITNESSETH

WHEREAS, the parties hereto entered into a certain Employment Agreement (the
“Agreement”), effective as of the 20th day of October, 2010;

WHEREAS, the parties desire to amend the Agreement to reflect changes in
Executive’s position and job responsibilities as set forth and described below;
and

WHEREAS, Executive is willing to agree to such changes and continue his
employment with the Company upon the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the parties hereto agree to amend the Agreement as
follows:

1. Position and Responsibilities. As of the Effective Date, Section 2(b) of the
Agreement, entitled “Position and Responsibilities”, is hereby deleted in its
entirety and replaced with the following:

“(b) Position and Responsibilities. During the Employment Period, Executive
shall serve as the Chairman, North America. Executive shall report to both the
Vice Chairman of the Board of Directors and Chief Executive Officer of the
Company. Executive shall have the duties and responsibilities consistent with
Executive’s title and position as the Vice Chairman, the Chief Executive Officer
and the Board specifies from time to time. Executive shall devote all of his
skill, knowledge, commercial efforts and business time to the conscientious and
good faith performance of his duties and responsibilities for the Company to the
best of his ability; provided that nothing in this Agreement prohibits
Executive’s involvement in (a) community or charitable activities or
(b) personal or family investment-related activities, as long as such activities
do not interfere or conflict with Employee’s performance of his duties and
services hereunder or create a potential business or fiduciary conflict. In this
regard, Company hereby approves of Executive’s retained equity position in
Heartland Holdings of Delaware LLC and Heartland Merger Holdings LLC, the parent
companies of existing franchisees of the Company. The Company further approves
of Executive’s equity interests in limited liability companies that own, in the
aggregate, three (3) parcels of real estate leased as Burger King store
locations with two (2) of such locations being leased to directly to the
Company.”



--------------------------------------------------------------------------------

2. Location. Section 2(c) of the Agreement, entitled “Location” is hereby
deleted in its entirety and replaced with the following:

“(c) Location. During the Employment Period, Executive’s services shall be
performed from such location as reasonably determined by Executive and the
Company consistent with the requirements of his position and job
responsibilities. Notwithstanding the foregoing, Executive acknowledges and
agrees to travel as the needs of the Company’s business dictate.”

3. Termination For Good Reason. Notwithstanding anything to the contrary
contained in the Agreement or this Amendment, the parties hereto acknowledge and
agree that:

(a) Executive shall have a one-time right to resign from his employment for Good
Reason solely as a result of the changes to Executive’s position and
responsibilities described in this Amendment, such termination to be effective
at any time between October 20, 2013 and December 31, 2013, by giving written
notice of such termination during the period which is not more than forty
(40) and not less than thirty (30) days prior to the stated resignation date;
and

(b) Executive may terminate his employment for “Good Reason” prior to
October 20, 2013 only upon a decrease in Executive’s Base Salary, a material
decrease in Executive’s incentive compensation opportunities as set forth in
Section 8 of the Agreement or the failure by the Company to obtain the agreement
of any Successor to expressly assume and agree to perform the terms of the
Agreement, as amended herein.

Any resignation of employment by Executive as provided in Section 3(a) or 3(b)
of this Amendment shall constitute a resignation for Good Reason under the
Agreement, and, in such event, Executive shall be entitled to receive the
payments and benefits set forth in the Agreement and in this Amendment.

4. Option Award Agreements. The terms and conditions relating to the treatment
of the common stock of Burger King Worldwide, Inc. (“BKW”) held by Executive and
the option awards in respect of the common stock of BKW are as described in the
Burger King Worldwide Holdings, Inc. 2011 Omnibus Incentive Plan and the Burger
King Worldwide, Inc., 2012 Omnibus Incentive Plan (collective, the “Equity
Plan”), and the award agreements issued to Executive pursuant to such Equity
Plan (each, an “Award Agreement” and collectively, the “Award Agreements”), as
such Equity Plan and/or Award Agreements may have been amended from time to
time. Notwithstanding the foregoing, if the Company terminates Executive’s
employment Without Cause or if Executive resigns for Good Reason pursuant to
Section 3(a) or 3(b) of this Amendment, then as of the effective date of such
termination or resignation, Executive shall be vested in the number of options
to purchase shares of common stock of BKW as if the said options vested in the
percentages identified for each Award Agreement in the column below titled “%
Vested if Accelerated under Amendment”. The accelerated vesting provided in this
Section 4 and the table set forth below is contingent upon Executive’s execution
and delivery of the Separation Agreement and General Release described in
Section 11(f)(i) of the Employment Agreement:

 

Award Description

   Grant Date      Cliff Vesting Date
(pursuant to
Award
Agreement)    % Vested if
Accelerated
under
Amendment)  

2012 Bonus Swap Matching Options

     3/01/2013       12/31/2017      15 % 

2011 Bonus Swap Matching Options

     02/21/2012       12/31/2016      35 % 

Option Award

     02/03/2011       10/19/2015      75 % 

 

2



--------------------------------------------------------------------------------

5. Annual Incentive Compensation. Notwithstanding anything to the contrary in
the 2013 Bonus Plan, if prior to December 31, 2013, the Company terminates
Executive’s employment Without Cause or Executive terminates his employment with
the Company for Good Reason, Executive shall be eligible to receive a portion of
Executive’s Annual Bonus for 2013 that includes the Date of Separation from
Service, such portion to equal the product (such product, the “Pro-Rata Bonus”)
of (1) the Annual Bonus that would have been payable to Executive for such
fiscal year had Executive remained employed for the entire fiscal year,
determined based on the extent to which Executive and the Company actually
achieve the 2013 performance goals which have been established pursuant to
Section 8(a) of the Employment Agreement and the 2013 Bonus Plan, multiplied by
(2) a fraction, the numerator of which is equal to the number of days in such
fiscal year that precede the day following the Date of Separation from Service
and the denominator of which is equal to 365, such amount to be payable to
Executive on the date (the “Bonus Payment Date”) annual bonuses for such fiscal
year are actually paid by the Company to its active executives, but in no event
later than two and a half (2 1/2) months following the end of the applicable
fiscal year in which such Annual Bonus was earned.

6. Limit of Modification. Except as specifically modified herein, all other
terms and conditions of the Agreement shall remain in full force and effect.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

 

3



--------------------------------------------------------------------------------

8. Captions and Definitions. The captions in the sections, subsections and
paragraphs of this Amendment are inserted for convenience only and shall not
affect the construction or interpretation of this Amendment. Capitalized terms
contained in this Amendment shall have the meanings ascribed to them in the
Agreement unless otherwise defined herein.

9. Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

10. Incorporation and Survival of Recitals. The recitals set forth above and in
the Agreement are hereby incorporated by reference as though set forth herein.
In case of any conflict between this Amendment and the Agreement, the terms of
the Amendment shall control.

IN WITNESS WHEREOF, this Amendment has been duly executed by each party as of
the day and year first set forth above.

 

Burger King Corporation By:  

/s/ Daniel Schwartz

Name:  

Daniel Schwartz

Title:  

 

/s/ Steven M. Wiborg

Steven M. Wiborg

 

4